Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a receiver that receives…; a determiner that determines…;” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Note: the determiner in claim 1 is not rejected under as recited by spec. pg. 25: “Accordingly, attack determiner 142 may determine that the cause of the anomaly is the replacement attack, based on such a characteristic. It should be noted that, in the foregoing embodiment, the 
respective elements may be configured using dedicated hardware or may be realized by executing a software program suitable for the respective elements. Each of the elements may be implemented by a program executer, such as a CPU or a processor, reading and executing a software program recorded on a recording medium, such as a hard disk or a semiconductor memory.…” – therefore the determiner is considered to have structure, however, the receiver is not clearly defined with structure. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “a receiver that receives…;” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Therefore the corresponding dependent claims 3 – 13 are also rejected for the same rationale.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3 – 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 11 of U.S. Patent No. 10791129 in view of Watanabe et al (US 20210126925), hereafter Wat. Therefore corresponding dependent claims are also rejected for the same rationale.
Instant App. 17354687
Pat. #: 10791129
1. (Currently Amended) An electronic control unit, comprising: a receiver that receives first messages transmitted from a first device included in a network installed in a mobile body; and a determiner that, when a first message among the first messages received by the receiver is determined to have an anomaly, determines whether a cause of the anomaly is an attack on the network, and outputs a result of the determination, wherein when the determiner determines that the cause of the anomaly is not the attack, the determiner further outputs information indicating a possibility of a breakdown of the first device.
14. (Currently Amended) An electronic control system, comprising: an anomaly determining device including a receiver that receives messages transmitted from a device included in a network installed in a mobile body, and an anomaly determiner that determines whether the messages received by the receiver are anomalies; and an attack determining device that, when the anomaly determiner determines that a message among the messages received by the receiver has an anomaly, determines whether a cause of the anomaly is an attack on the network, and outputs a result of the determination, wherein when the attack determining device determines that the cause of the anomaly is not the attack, the attack determining device further outputs information indicating a possibility of a breakdown of the device included in the network.
1. (Currently Amended) An unauthorized communication detection reference deciding method used in unauthorized communication detection in an onboard network system that is executed by an information processing system including at least one memory, the onboard network system including a network and one or more electronic control units connected to the network, the reference message deciding method comprising: identifying, from information relating to a plurality of an attack messages of the same type detected in the unauthorized communication detection plurality of attack messages of the same type or, from information relating to a plurality of attack messages of different types in the unauthorized communication detection, a communication pattern indicating features of the plurality of attack messages of different types , when at least two messages of the same type sent out onto the network have not been determined to be attack messages during a predetermined reception cycle, whether or not the at least two messages match that one of the at least two messages determined not to match the communication pattern is to be used as a reference message for detecting the unauthorized communication during a predetermined next reception cycle, the reference message being used for calculation of data values or a reception time of a message.
10. (Currently Amended) An unauthorized communication detection reference deciding system for deciding a reference message used to detect unauthorized communication in an onboard network system, the onboard network system including a network and one or more electronic control units connected to the network, the reference message deciding system comprising: one or more processors; and one or more memories including at least one set instructions a plurality of an attack messages of the same type detected in the unauthorized communication detection plurality of attack messages of the same type or, from information relating to a plurality of attack messages of different types in the unauthorized communication detection, a communication pattern indicating features of change in the data values or the communication timing of the plurality of attack messages of different types , when at least two messages of the same type sent out onto the network have not been determined to be attack messages during a predetermined reception cycle, whether or not the at least two messages match that one of the at least two messages determined not to match the communication pattern is to be used as a reference message for detecting the unauthorized communication during a predetermined next reception cycle, the reference message being used for calculation of the data values or the reception time of a message.
11. (Currently Amended) At least one non-transitory computer-readable recording medium storing a program causing an unauthorized communication detection system to detect unauthorized communication in an onboard network system to carry out a reference message deciding method, the unauthorized communication detection system including at least one processor and at least one memory, the onboard network system including a network and one or more electronic control units connected to the network, the program, when executed by the at least one processor, causes the at least one processor to perform operations including identifying, from information relating to a plurality of an attack messages of the same type detected in the unauthorized communication detection plurality of attack messages of the same type or, from information relating to a plurality of attack messages of different types in the unauthorized communication detection, a communication pattern indicating features of change in the data values or the communication timing of the plurality of attack messages of different types , when at least two messages of the same type sent out onto the network have not been determined to be attack messages during a predetermined reception cycle, whether or not the at least two messages match that one of the at least two messages determined not to match the communication pattern is to be used as a reference message for detecting the unauthorized communication during a predetermined next reception cycle, the reference message being used for calculation of the data values or the reception time of a message.

Pat. 10791129 is silent on wherein when the determiner determines that the cause of the anomaly is not the attack, the determiner further outputs information indicating a possibility of a breakdown of the first device.
However, the analogous art Wat teaches wherein when the determiner determines that the cause of the anomaly is not the attack, the determiner further outputs information indicating a possibility of a breakdown of the first device. ([010] the system using the network anomaly detection technique defines a rule for detecting an increase in a frequency of packets. When data is frequently sent from the device due to a failure of the equipment on the control system, it is determined by the aforementioned rule that there is an anomaly in the control system and an alert is generated. Thus, the cause of the alert is not a cyber-attack but a failure of the equipment on the control system).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 10791129 to include the idea of correct identification of issue as taught by Wat thus it is possible to achieve fast recovery of the system ([013]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3 – 11, 13 – 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka et al (US 20150358351), hereafter Ots and Watanabe et al (US 20210126925), hereafter Wat.
Claim 1: Ots teaches an electronic control unit, comprising (Figs. 2-5): a receiver that receives first messages transmitted from a first device included in a network installed in a mobile body; ([031] a control system provided inside the vehicle includes a network system configured with an in-vehicle network…  receives data sent from the network system such as message information based on the received data);
and a determiner that, when a first message among the first messages received by the receiver is determined to have an anomaly, ([072, Fig. 1]  if the data ID of the received data does not exist in the filter table, since the data frame having the data ID which was not originally supposed to be transmitted is transmitted, a process occurring when ID abnormality is detected is performed);
determines whether a cause of the anomaly is an attack on the network, and outputs a result of the determination, ([074] in the determination as to whether or not the data ID of the received data is present in the filter table, if a data generation bus ID is present in the filter table, it is also checked whether or not the ID of the network bus that has received the data and the data generation bus in the filter table match each other. Since this enables not only matching of the data IDs but also checking of the matching of the data generation buses);
Ots is silent on wherein when the determiner determines that the cause of the anomaly is not the attack, the determiner further outputs information indicating a possibility of a breakdown of the first device.
However, the analogous art Wat teaches wherein when the determiner determines that the cause of the anomaly is not the attack, the determiner further outputs information indicating a possibility of a breakdown of the first device. ([010] the system using the network anomaly detection technique defines a rule for detecting an increase in a frequency of packets. When data is frequently sent from the device due to a failure of the equipment on the control system, it is determined by the aforementioned rule that there is an anomaly in the control system and an alert is generated. Thus, the cause of the alert is not a cyber-attack but a failure of the equipment on the control system).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ots to include the idea of correct identification of issue as taught by Wat thus it is possible to achieve fast recovery of the system ([013]).
Claim 14: Ots teaches an electronic control system, comprising (Figs. 2-5): an anomaly determining device including a receiver that receives messages transmitted from a device included in a network installed in a mobile body, and an anomaly determiner that determines whether the messages received by the receiver are anomalies; and an attack determining device that, when the anomaly determiner determines that a message among the messages received by the receiver has an anomaly, determines whether a cause of the anomaly is an attack on the network, and outputs a result of the determination. ([031] a control system provided inside the vehicle includes a network system configured with an in-vehicle network…  receives data sent from the network system such as message information based on the received data; [072, Fig. 1]  if the data ID of the received data does not exist in the filter table, since the data frame having the data ID which was not originally supposed to be transmitted is transmitted, a process occurring when ID abnormality is detected is performed; [074] in the determination as to whether or not the data ID of the received data is present in the filter table, if a data generation bus ID is present in the filter table, it is also checked whether or not the ID of the network bus that has received the data and the data generation bus in the filter table match each other. Since this enables not only matching of the data IDs but also checking of the matching of the data generation buses).
Ots is silent on wherein when the attack determining device determines that the cause of the anomaly is not the attack, the attack determining device further outputs information indicating a possibility of a breakdown of the device included in the network.
However, the analogous art Wat teaches wherein when the attack determining device determines that the cause of the anomaly is not the attack, the attack determining device further outputs information indicating a possibility of a breakdown of the device included in the network. ([010] the system using the network anomaly detection technique defines a rule for detecting an increase in a frequency of packets. When data is frequently sent from the device due to a failure of the equipment on the control system, it is determined by the aforementioned rule that there is an anomaly in the control system and an alert is generated. Thus, the cause of the alert is not a cyber-attack but a failure of the equipment on the control system).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ots to include the idea of correct identification of issue as taught by Wat thus it is possible to achieve fast recovery of the system ([013]).
Claim 3: the combination of Ots and Wat teaches the electronic control unit according to claim 1, wherein the determiner determines whether a first data amount of the first messages transmitted per unit of time has increased from a second data amount of normal first messages transmitted per unit of time, and when the determiner determines that the first data amount has increased from the second data amount, the determiner determines that the cause of the anomaly is the attack. (Ots: [002] the relay connection unit relaying the communication of the ECUs, in which the relay connection unit includes a counter which is means for detecting communication abnormality and counts the number of message frames m received from the ECUs through the bus, for each ID that is assigned to each message frame, and counter value check means for determining whether or not the communication of a message frame is abnormal by comparing the number counted by the counter with a reference value per unit time that is set in advance, [0105, 109] the determination result from the similarity determination process is normal is that the difference value between the data fields in two data frames is equal to or less a predetermined certain amount or a constant ratio and the difference value is within the range of the value determined based on the data type that the data field means such as a design reference value (a normal range)).
Claim 4: the combination of Ots and Wat teaches the electronic control unit according to claim 1, wherein the determiner determines whether the first messages include an anomalous first message and a normal first message, and when the determiner determines that the first messages include the anomalous first message and the normal first message, the determiner determines that the cause of the anomaly is the attack. (Ots: [0105, 109] the determination result from the similarity determination process is normal is that the difference value between the data fields in two data frames is equal to or less a predetermined certain amount or a constant ratio and the difference value is within the range of the value determined based on the data type that the data field means such as a design reference value (a normal range), [0110] the determination result from the similarity determination process is abnormal in the case where the difference value is greater than the difference upper limit, the states are not equal, any value is outside the normal range. It is determined that there is a concern that the control state of the system changes significantly by processing the received data, and there is a high possibility of occurrence of an abnormal operation and a spoofing attack).
Claim 5: the combination of Ots and Wat teaches the electronic control unit according to claim 1, wherein the determiner determines whether a second message that is determined to have an anomaly has been transmitted from a second device included in the network in a same time period with the first message determined to have the anomaly, and when the determiner determines that the second message has been transmitted, the determiner determines that a cause of the anomaly is the attack, the second message being related to the first message determined to have the anomaly. (Ots: [076] the control unit calculates the reception cycle of the data frame indicated by the data ID of the received data by comparing the reception time included in the notification from the communication management unit with the previous reception time of the same data ID that the control unit has previously stored in the reception time table in a process at an end time which will be described later, and performs a cycle determination of comparing the reception cycle from the calculation result with the cycle in the filter table. If it is determined to be abnormal, from the result of the cycle determination, a process occurring when a short cycle is detected is performed).
Claim 6: the combination of Ots and Wat teaches the electronic control unit according to claim 1, wherein the determiner determines whether a third message has been transmitted to the network when the mobile body is moving, and when the determiner determines that the third message has been transmitted, the determiner determines that the cause of the anomaly is the attack, the third message being transmitted from outside the mobile body to the network when the mobile body is not moving. (Ots: [066-67, Figs. 7a, 7b]  the state in which the data frame is transmitted from a certain network device, for every predetermined cycle (T). A state in which only the data frames with a certain data ID are transmitted. The delay occurs in the transmission time at time T2 due to a collision with a data frame with another data ID. A state of data transmission when a spoofing attack is taking place. Although the third data frame transmitted by the spoofing attack has the same data ID as that of a normal data frame, the data frame is transmitted at a timing different from the transmission timing of the original second data frame, in the same cycle as the data frame).
Claim 7: the combination of Ots and Wat teaches the electronic control unit according to claim 1, wherein the determiner determines whether the first message determined to have the anomaly has been transmitted when transmission of a first message is stopped by a diagnostic packet, and when the determiner determines that the first message determined to have the anomaly has been transmitted, the determiner determines that the cause of the anomaly is the attack. (Ots: [0114] when cycle abnormality is detected when the gateway performs data transfer and an unauthorized transfer prevention process associated with this will be described. The control unit performs a transfer process after performing the process occurring when cycle abnormality is detected, [0122, Fig. 9] in the process occurring when cycle abnormality is detected, there is a high possibility that data of the same data ID is further received after data is received at a short cycle and spoofing attack is occurring).
Claim 8: the combination of Ots and Wat teaches the electronic control unit according to claim 1, wherein the determiner determines whether at least one characteristic that appears due to an attack has appeared in the network within a predetermined time period, and when the determiner determines that the at least one characteristic has appeared, the determiner determines that the cause of the anomaly is the attack. (Ots: [0110] the determination result from the similarity determination process is abnormal in the case where the difference value is greater than the difference upper limit, the states are not equal, any value is outside the normal range. It is determined that there is a concern that the control state of the system changes significantly by processing the received data, and there is a high possibility of occurrence of an abnormal operation and a spoofing attack).
Claim 9: the combination of Ots and Wat teaches the electronic control unit according to claim 1, wherein when the determiner determines that the cause of the anomaly is the attack, the determiner further identifies a type of the attack. (Ots: [0105] since the received data is discarded without being processed, when abnormality is detected, when cycle abnormality occurs, for example, even when a large amount of data with normal identifier is transmitted by communication channel saturation attack such as denial of service (DoS), [0110]  it is determined that there is a concern that the control state of the system may change significantly by processing the received data, and there is a high possibility of occurrence of an abnormal operation and a spoofing attack).
Claim 10: the combination of Ots and Wat teaches the electronic control unit according to claim 9, wherein when the determiner determines that a first data amount of the first messages transmitted per unit of time has increased from a second data amount of normal first messages transmitted per unit of time, the determiner identifies, as the type of the attack, an additional attack that adds an anomalous message to a normal message. (Ots: [0105, 109] the determination result from the similarity determination process is normal is that the difference value between the data fields in two data frames is equal to or less a predetermined certain amount or a constant ratio and the difference value is within the range of the value determined based on the data type that the data field means such as a design reference value (a normal range), [0131-132]  when cycle abnormality occurs, it becomes possible to prevent erroneous detection due to cycle abnormality, by determining whether or not there is an unauthorized attack by comparing the contents of respective pieces of data, and when the cycle abnormality detected, it is possible to notify the user or the like of the fraud occurrence).
Claim 11: the combination of Ots and Wat teaches the electronic control unit according to claim 9, wherein when the determiner determines that the first messages include an anomalous first message and a normal first message, the determiner identifies, as the type of the attack, an additional attack that adds an anomalous message to a normal message. (Ots: [0105, 109] the determination result from the similarity determination process is normal is that the difference value between the data fields in two data frames is equal to or less a predetermined certain amount or a constant ratio and the difference value is within the range of the value determined based on the data type that the data field means such as a design reference value (a normal range), [0131-132]  when cycle abnormality occurs, it becomes possible to prevent erroneous detection due to cycle abnormality, by determining whether or not there is an unauthorized attack by comparing the contents of respective pieces of data, and when the cycle abnormality detected, it is possible to notify the user or the like of the fraud occurrence).
Claim 13: the combination of Ots and Wat teaches the electronic control unit according to claim 9, wherein when the determiner determines that a first message determined to have the anomaly has been transmitted when transmission of the first message is stopped by a diagnostic packet, the determiner identifies, as the type of the attack, a replacement attack that replaces a normal message with an anomalous message. (Ots: [0114] when cycle abnormality is detected when the gateway performs data transfer and an unauthorized transfer prevention process associated with this will be described. The control unit performs a transfer process after performing the process occurring when cycle abnormality is detected, [0122, Fig. 9] in the process occurring when cycle abnormality is detected, there is a high possibility that data of the same data ID is further received after data is received at a short cycle and spoofing attack is occurring, [0131-132]  when cycle abnormality occurs, it becomes possible to prevent erroneous detection due to cycle abnormality, by determining whether or not there is an unauthorized attack by comparing the contents of respective pieces of data, and when the cycle abnormality detected, it is possible to notify the user or the like of the fraud occurrence).

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Badri -- Champakesan whose telephone number is (571)270-3867. The examiner can normally be reached M-F: 8:30am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on 5712727624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BADRINARAYANAN /P'Examiner, Art Unit 2496.